Title: From George Washington to John Hancock, 10 July 1776
From: Washington, George
To: Hancock, John

 

Sir
New York July 10th 1776

I am now to acknowledge the receipt of your two favors of the 4 & 6 Instt which came duly to hand with their Important Inclosures.
I perceive that Congress have been employed in deliberating on measures of the most Interesting nature. It is certain that It is not with us to determine in many Instances what consequences will flow from our Counsels, but yet It behoves us to adopt such, as under the smiles of a Gracious & All kind Providence will be most likely to promote our happiness; I trust the late decisive part they have taken is calculated for that end, and will secure us that freedom and those privileges which have been and are refused us, contrary to the voice of nature and the British Constitution. Agreable to the request of Congress I caused the Declaration to be proclaimed before all the Army under my Immediate command and have the pleasure to inform them that the measure seemed to have their most hearty assent, The expressions and behavior both of Officers and men testifying their warmest approbation of It. I have transmitted a Copy to General Ward at Boston requesting him to have It proclaimed to the Continental Troops in that department.
It is with great pleasure that I hear the Militia from Maryland, the Delaware Government and Pensylvania will be in motion every day to form the flying camp. It is of great importance and should be accomplished with all possible dispatch. The readiness and alacrity with which the Committee of Safety of Pensylvania and the other Conferees have acted in order to forward the Associated Militia of that State to the Jerseys for service ’till the men to compose the flying Camp arrive, strongly evidence their regard to the common cause and that nothing on their part will be wanting to support It. I hope and I doubt not, that the Associated Militia impressed with the expediency of the measure, will immediately carry It into execution, and furnish in this Instance a proof of the continuance of that zeal which has so eminently marked their conduct. I have directed the Commissary to make necessary provision for their reception, who will also supply the Army for the Flying Camp with Rations. A proper Officer will be appointed to command It.

In pursuance of the power given me by Congress and the Advice of my General Officers I have wrote to General Ward and desired him forthwith to detach three of the fullest Regiments from the Massachusetts bay to Join the Northern Army, esteeming It a matter of the greatest importance to have a sufficient force there to prevent the Enemy passing the Lake and making an imp[r]ession in that quarter. The Gondolas & Gallies will be of great service and I am hopefull the Carpenters you have sent from Philadelphia & that will go from the Eastward on your application will be able to build a sufficient number in time to answer every exigency.
I have requested Governor Cooke If the Duck mentioned in Mr Greens Letter is proper for Tents, to have It made up as early as possible and forwarded here. I have also desired him to send the Flints and Small Arms, as I have Genl Ward those of the latter that were taken out of the Scotch Transports, our deficiency in these necessary Articles being still great.
Observing that Congress have particularly mentioned a bounty of Ten Dollars to be paid to men of some Corps directed to be raised in two or three Instances since their Resolve of the 26 of June, allowg such bounty, I have been led to doubt how that Resolve is to be construed whether It is a general regulation and extends to all men that will engage for three years; for instance the Soldiers of the present Army If they will Inlist for that time. If It is and extends to them, It will be necessary to forward a large sum of money. many perhaps would engage. I also observe by their Resolve of the 25th June for raising four Regiments of Militia in the Eastern Governments to augment the Troops in the Northern department that the Assemblies of those Governments are empowered to appoint paymasters to the said Regiments; this appears to me a regulation of great use and I could wish that It was made General, and one allowed to every Regiment in the service, many advantages would result from It.
The Connecticut Militia begin to come in but from every account the Battallions will be very Incomplete owing they say to the busy season of the year. That Governmt, lest any Inconvenience might result from their Militia not being here in time ordered three Regiments of their Light Horse to my assistance, part of which have arrived, but not having the means to support

them, and If It could be done the expence would be enormous, I have thanked the Gentlemen for their zeal and the attachmt they have manifested upon this Occasion & Informed ’em that I can not consent to their keeping their Horses, at the same time wishing them to stay themselves. I am told that they, or part of ’em mean to do so.
General Mercer is now in the Jerseys for the purpose of receiving & ordering the Militia coming for the Flying Camp, and I have sent over our Chief Engineer, to view the Ground within the Neighbourhood of Amboy and to lay out some necessary works for the Encampment, and such as may be proper at the different passes in Bergen Neck and other places on the Jersey Shore, opposite Staten Island, to prevent the Enemy making impressions & committing depredations on the property of the Inhabitants.
The Intelligence we have from a few deserters that have come over to us, and from Others, is, that Genl Howe has between Nine & Ten thousand men who are chiefly landed on the Island, posted in different parts and securing the several communications from the Jerseys with small Works and Intrenchments to prevent our people from paying ’em a visit—That the Islanders have all Joined them, seem well disposed to favor their cause & have agreed to take up Arms in their behalf—they look for Admiral Howe’s arrival every day with his fleet and a large reinforcement; and in high spirits, and talk confidently of success and carrying All before ’em when he comes. I trust through divine favor and our own exertions they will be disappointed in their views, and at all events any Advantages they may gain will cost them very dear. If our Troops will behave well, which I hope will be the case, having every thing to contend for that Freemen hold dear, they will have to wade through much blood & Slaughter before they can carry any part of our Works, If they carry ’em at all, and at best be in possession of a melancho⟨ly⟩ and mournfull victory. May the sacredness of our cause Inspire our Soldiery with sentiments of Heroism, and lead ’em to the performance of the noblest exploits. with this wish I have the honor to be with the greatest esteem Sir Yr Most Obedt Servt

Go: Washington

